      Case 1:17-cv-09909-PAE-KNF Document 93
                                          92 Filed 12/16/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TABOOLA, INC.,

                               Plaintiff,

       -against-                                               17-cv-09909 (PAE) (KNF)
EZOIC INC. and DWAYNE LAFLEUR,                                 STIPULATED
                                                               CONFIDENTIALITY ORDER
                               Defendants.




PAUL A. ENGELMAYER, U.S.D.J.

        The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

        ORDERED that any person subject to this Order – including without limitation the parties

to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order – shall adhere to the following terms, upon pain of contempt:

        1.     Any person subject to this Order (“Confidentiality Order”) who receives from any

other person any “Discovery Material” (i.e., information of any kind provided in the course of

discovery or litigation in this action) that is designated as “Confidential” pursuant to the terms of

this Order shall not disclose such Confidential Discovery Material to anyone else except as

expressly permitted hereunder.

        2.     The person producing any given Discovery Material may designate as Confidential

only such portion of such material as consists of:
      Case 1:17-cv-09909-PAE-KNF Document 93
                                          92 Filed 12/16/20 Page 2 of 11




               (a)     previously nondisclosed financial information (including without limitation

               profitability reports or estimates, percentage fees, design fees, royalty rates,

               minimum guarantee payments, sales reports and sale margins);

               (b)     previously nondisclosed material relating to ownership or control of any

               non-public company;

               (c)     previously nondisclosed trade secrets, business plans, product development

               information, technical information, research and development information,

               marketing plans, or other sensitive commercial information, the public disclosure

               of which could cause technical or commercial harm to the possessor of the

               information;

               (d)     any information of a personal or intimate nature regarding any individual;

               or

               (e)     any other category of information hereinafter given confidential status by

               the Court.

        3.     With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility. With respect to

deposition transcripts and exhibits, a producing person or that person’s counsel may indicate on

the record that a question calls for Confidential information, in which case the transcript of the

designated testimony shall be bound in a separate volume and marked “Confidential Information

Governed by Protective Order” by the reporter. A producing person or that person’s counsel may

also identify portions of a deposition transcript or exhibits that contain Confidential information
      Case 1:17-cv-09909-PAE-KNF Document 93
                                          92 Filed 12/16/20 Page 3 of 11




up to twenty-one (21) days after the final transcript of the deposition becomes available from the

reporter. Absent agreement by the Parties, the transcript and exhibits shall be presumptively

deemed “Confidential” for twenty-one (21) days after the final transcript of the deposition becomes

available from the reporter.

        4.     If at any time a producing person realizes that some portion(s) of Discovery

Material that that person previously produced without designation should be designated as

Confidential, he or she may so designate by so apprising all parties in writing, and such designated

portion(s) of the Discovery Material will thereafter be treated as Confidential under the terms of

this Order. To the extent such Confidential Discovery Material was disseminated to any person

not entitled to review Confidential Discovery Material pursuant to this order, counsel for the

receiving person shall use reasonable efforts to ensure that the Confidential Discovery Material is

returned or destroyed by all persons not entitled to review it.

        5.     No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other person

whomsoever, except to:

                (a)     the parties to this action to whom disclosure is reasonably necessary for the

                purposes of litigating this action, provided such person has first executed a Non-

                Disclosure Agreement in the form annexed as an Exhibit hereto;

                (b)     outside counsel retained specifically for this action, including any

                paralegal, clerical and other assistant employed by such counsel and assigned to

                this matter;

                (c)     as to any document, its author, its addressee, and any other person indicated

                on the face of the document as having received a copy;
      Case 1:17-cv-09909-PAE-KNF Document 93
                                          92 Filed 12/16/20 Page 4 of 11




                (d)     any witness who counsel for a party in good faith believes may be called to

                testify at trial or deposition in this action, provided such person has first executed

                a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                (e)     any person retained by a party to serve as an expert witness or otherwise

                provide specialized advice to counsel in connection with this action, provided such

                person has first executed a Non-Disclosure Agreement in the form annexed as an

                Exhibit hereto;

                (f)     stenographers engaged to transcribe depositions conducted in this action

                and related personnel, such as deposition videographers;

                (g)     any persons requested by outside counsel to furnish services such as

                document coding, image scanning, mock trial, jury profiling, translation services,

                court reporting services, demonstrative exhibit preparation, or the creation of any

                computer database from documents, provided such persons have agreed to

                maintain the confidentiality of the information shared with them by outside counsel

                and to not use it other than for the purposes of this action; and

                (h)     the Court and its support personnel.

        6.     Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(a), 5(d), or 5(e) above, such person shall be provided by counsel

with a copy of this Confidentiality Order and shall sign a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto stating that that person has read this Order and agrees to be bound by

its terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and

produce it to opposing counsel either prior to such person being permitted to testify (at deposition

or trial) or at the conclusion of the case, whichever comes first.
      Case 1:17-cv-09909-PAE-KNF Document 93
                                          92 Filed 12/16/20 Page 5 of 11




        7.      With respect to any person referred to in subparagraphs 5(d) or 5(e), prior to

disclosing Confidential Discovery Material, counsel for the receiving party must provide counsel

for the producing party a signed copy of the Non-Disclosure Agreement, the resume or curriculum

vitae of the proposed person, the person’s business affiliation, and any current and past consulting

relationships of the person in the parties’ industry or industries. The producing party will thereafter

have ten (10) business days from receipt of the Confidentiality Agreement to object to any

proposed individual. Any objection must be made for good cause and in writing, stating with

particularity the reasons for the objection. Failure to object within ten (10) business days constitutes

approval. If the parties are unable to promptly resolve any objection, the receiving party may apply

to the Court to resolve the matter. There will be no disclosure to any proposed individual during

the ten (10) business day objection period, unless that period is waived by the producing party, or

if any objection is made, until the parties have resolved the objection, or the Court has ruled upon

any resultant motion.

        8.     All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further order

of the Court. The parties will use their best efforts to minimize such sealing. In any event, any party

filing a motion or any other papers with the Court under seal shall also publicly file a redacted copy

of the same, via the Court’s Electronic Case Filing system, that redacts only the Confidential

Discovery Material itself, and not text that in no material way reveals the Confidential Discovery

Material.

        9.     Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as “attorneys’ eyes only” in extraordinary
      Case 1:17-cv-09909-PAE-KNF Document 93
                                          92 Filed 12/16/20 Page 6 of 11




circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons will convene a

joint telephone call with the Court to obtain a ruling. The person(s) asserting that any particular

Discovery Material is Confidential shall bear the burden of establishing the confidentiality the

Discovery Material in question.

        10.      All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material has previously been sealed or designated as Confidential. The Court also

retains unfettered discretion whether or not to afford confidential treatment to any Confidential

Document or information contained in any Confidential Document submitted to the Court in

connection with any motion, application, or proceeding that may result in an order and/or decision

by the Court.

        11.      Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

        12.      The parties do not presently anticipate that source code review will be necessary in

this action. In the event that source code review becomes necessary, the parties agree to work in

good faith to submit a supplemental Confidentiality Order governing source code review

procedures.

        13.      If, in connection with this litigation, a party discloses information subject to a claim

of attorney-client privilege or attorney work product protection (“Protected Information”), such

disclosure shall not constitute or be deemed a waiver or forfeiture of any claim of privilege or work
      Case 1:17-cv-09909-PAE-KNF Document 93
                                          92 Filed 12/16/20 Page 7 of 11




product protection with respect to the Protected Information and its subject matter.            This

Confidentiality Order protects any disclosure of Protected Information, whether that disclosure is

inadvertent or otherwise. Each party is entitled to decide, in its sole discretion, the appropriate

degree of care to exercise in reviewing materials for privilege. Irrespective of the care that is

actually exercised in reviewing materials for privilege, the Court hereby orders that disclosure of

Protected Information in discovery conducted in this action shall not waive any claim of privilege

or work product protection that the producing party would otherwise be entitled to assert with

respect to the Protected Information and its subject matter.

        14.       If a disclosing party provides written notice that it has disclosed Protected

Information, the receiving party shall not thereafter review the Protected Information for any

purpose, except by order of the Court. The receiving party shall, within five business days, take

reasonable steps to return or destroy all copies of the Protected Information, and provide a

certification of counsel that all such information has been returned or destroyed.

        15.       Within five business days of the notification that such Protected Information has

been returned or destroyed, to the extent required by the Parties’ E-Discovery Order, the disclosing

party shall produce a privilege log with respect to the Protected Information.

        16.       As with any information redacted or withheld, the receiving party may move the

Court for an Order compelling production of the Protected Information. The motion shall be filed

under seal, and shall not assert as a ground for entering such an Order the fact or circumstances of

the production.

        17.       The disclosing party retains the burden of establishing the privileged or protected

nature of any Protected Information. Nothing in this Order shall limit the right of any party to

request an in camera review of the Protected Information.
      Case 1:17-cv-09909-PAE-KNF Document 93
                                          92 Filed 12/16/20 Page 8 of 11




        18.    This Confidentiality Order shall be interpreted to provide the maximum protection

allowed to the producing party by Federal Rule of Evidence 502(d). The provisions of Federal

Rule of Evidence 502(b)(2) are inapplicable to the production of Protected Information under this

Confidentiality Order. However, if for any reason the Court finds that this Section is inapplicable

to Protected Information, then Rule 502(b) will apply in its absence.

        19.    By entering this Confidentiality Order and limiting the disclosure of information in

this case, the Court does not intend to preclude another court from finding that information may be

relevant and subject to disclosure in another case.         Any person or party subject to this

Confidentiality Order who may be subject to a motion to disclose another party‘s information

designated Confidential Discovery Material pursuant to this Confidentiality Order must promptly

notify that party of the motion so that the party may have an opportunity to appear and be heard on

whether that information should be disclosed.

        20.    Within sixty (60) calendar days after final judgment in this action, including the

exhaustion of all appeals, or within sixty (60) calendar days after dismissal pursuant to a settlement

agreement, each party or other person subject to the terms of this Confidentiality Order is under an

obligation to use reasonable efforts to destroy or return to the producing party all materials and

documents containing Confidential Discovery Material, and to certify in writing to the producing

party that this destruction or return has been done. “Reasonable efforts” shall not require the return

or destruction of Confidential Discovery Material that (i) is stored on backup storage media made

in accordance with regular data backup procedures for disaster recovery purposes, (ii) is located in

the email archive system or archived electronic files of departed employees, or (iii) is subject to

legal hold obligations. Backup storage media will not be restored for purposes of returning or

certifying destruction of Confidential Discovery Material, but such retained information shall
       Case 1:17-cv-09909-PAE-KNF Document 93
                                           92 Filed 12/16/20 Page 9 of 11




continue to be treated in accordance with the Order. Notwithstanding the above requirements to

return or destroy documents, outside counsel may retain archival copies all pleadings, motion

papers, written discovery, transcripts, legal memoranda, correspondence, attorney-client

communications or attorney work product, even if such materials contain Confidential Discovery

Material, provided that counsel take appropriate steps to prevent the disclosure in a manner

contrary to this Confidentiality Order of such Confidential Discovery Material. Any retained

Confidential Discovery Material shall continue to be protected under this Confidentiality Order.

An attorney may use his or her work product in subsequent litigation, provided that its use does

not disclose or use Confidential Discovery Material.

       21.     Any party may petition the Court for good cause shown if the party desires

relief from a term or condition of this Confidentiality Order.

        22.    This Confidentiality Order shall survive the termination of the litigation. This Court

shall retain jurisdiction over all persons subject to this Order to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any contempt thereof.

       SO STIPULATED AND AGREED.

 SHER TREMONTE LLP                                  LATHAM & WATKINS LLP

 By:     /s/ Mark Cuccaro                           By:    /s/ Benjamin Naftalis __
          Mark Cuccaro                                       Benjamin Naftalis
          Alexandra Elenowitz-Hess                           Jake Ryan
 90 Broad Street, 23rd Floor                                 David Kowalski
 New York, New York 10004                                    Virginia Foster Tent
 Tel.: (212) 202-2600                               885 Third Avenue
 Fax: (212) 202-4156                                New York, New York 10022
 mcuccaro@shertremonte.com                          Tel.: (212) 906-1200
 ahess@shertremonte.com                             Fax: (212) 751-4864
                                                    benjamin.naftalis@lw.com
                                                    jake.ryan@lw.com
                                                    david.kowalski@lw.com
                                                    virginia.tent@lw.com
    Case 1:17-cv-09909-PAE-KNF Document 93
                                        92 Filed 12/16/20 Page 10 of 11




Counsel for Plaintiff Taboola, Inc.   Counsel for Defendants Ezoic Inc. and
                                      Dwayne Lafleur




                                         PaJA.�
      SO ORDERED.

                                        ____________________________
                                        Paul A. Engelmayer, U.S.D.J.


Dated: New York, New York
       December 16, 2020
     Case 1:17-cv-09909-PAE-KNF Document 93
                                         92 Filed 12/16/20 Page 11 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TABOOLA, INC.,

                              Plaintiff,                      17-cv-09909 (PAE) (KNF)
       -against-
                                                              NON-DISCLOSURE
EZOIC INC. and DWAYNE LAFLEUR,                                AGREEMENT
                              Defendants.




       I, _______________________, acknowledge that I have read and understand the

Confidentiality Order in this action governing the nondisclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it, or destroy such material pursuant to the terms of the Confidentiality

Order. By acknowledging these obligations under the Confidentiality Order, I understand that

I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my

willful violation of any term of the Confidentiality Order could subject me to punishment for

contempt of Court.



        Dated: ______________                         ______________________________
